Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 12/09/2021.
2.	Claims 1, 8, 3, 14 and 19 have been amended.
3.	The Terminal Disclaimer has been filed and approved on 12/10/2021.
4.	The obvious-ness type of double patenting rejection has been withdrawn due to the Terminal Disclaimer.
5.	The objection of the specification has been withdrawn due to the amendment of the Specification. 
6.	Claims 1-20 are rejected. 
Response to Arguments
7. 	Applicant's arguments filed on 12/09/2021 with respect to the rejections under pre-AIA  35 U.S.C. 103(a) of claims 1-20 have been fully considered but are moot in view of new grounds of rejection.
Examiner’s Notes

8.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neels (US 20170139983) and further in view of Bisgaard-Bohr (US 20020077790) and Seetharaman (US 20180067732)

As per claim 1, Neels (US 20170139983)  discloses: A computing device for interpreting a data model algorithm, [0128] [0226] a data model implementation may define one or more data model objects… data model object 2102 is a portion of computer programming code that may define a data model object.  [0222] FIGS. 20-21 represents data modeling programming code  the computing device comprising: an interpreter configured by a processor to: identify attributes, generated by the data model algorithm  [0093] “a collection of name-value pairs that may be employed to represent properties of the data model object”), [0095] [0148] [0103] [0148] “additional data model object attributes and properties may be determined”), attributes and properties are determined clearly shows identify attributes; 
 in a development mode workflow [0089] “if the data model is implemented using an object oriented programming language”) [0222], having a use type [0087]; identify type information of the identified attribute [0089] “data model object 502 may be arranged to 
each attributes of the attributes has a use type [0089] data model object 502 may be arranged to support and/or require certain attributes and/or properties…. ObjectName 504 may be a class type or class name supported by the underlying language. [0103] a portion of the attributes and/or meta-data associated with a field if determining the mapping between the source data and the data model object. [0105] type attribute 612 may be interpreted by the data modeling application to classify the field data based on the type of data expected. For example, in at least one of the various embodiments, common data types may include, integer, string, numeric, date-time, timestamp, Boolean, or the like;
data model algorithm is an algorithm that develops data models (Abstract, A method includes generating a data model for data stored in a repository. Generating the data model includes generating an initial query string, executing the initial query string on the data,.. generating a candidate data model based on the one or more candidate fields, iteratively modifying the candidate data model until the candidate data model models the data, and using the candidate data model as the data model, data model algorithm is shown in [0013]-[0016] [0041] [0083] [0083] FIGS. 5-8 represents embodiments of a data modeling architecture for at least one of the various embodiments. FIG. 5 illustrates for at least one of the various embodiments, a logical structure for data model objects that may comprise a data model.
[0014] FIG. 6 illustrates for at least one of the various embodiments, the logical data structure of fields that may be part of a data model object; [0019] FIG. 11 shows an overview flowchart of a process for generating fields that may comprise a data model object in accordance with at least one of the various embodiments;
r data objects that may comprise a data model;
and create data schema using the identified attributes and type information; (Abstract, “Generating the data model includes generating an initial query string, executing the initial query string on the data, generating an initial result set based on the initial query string being executed on the data”) [0022]  “generating query strings that correspond to a data model”); [0034] generate streams of time series data in the form of events and [0176] data model object may be generated based on the fields, attributes, properties, or constraints that comprise the visited data model objects”)  [0019]  shows generating fields that comprise a data model and [0041] shows data model objects include fields and the fields include types [0088] and the fields included in the object schema  is shown in the claim language 15, 16, 17, 19 and 23;
a translator configured by a processor to: retrieve production level data schema in a production mode workflow from a computing environment; ([0020] “a process for generating transactions that may be associated with a data model object and/or data model”) [0124] [0125] [0126] [0127] where query string executed  against data stored in the data repository to produce a corresponding result set; and the instance generator receive the result set and produce instances of data model objects correspond to the result set [0125] where the instance generator is acting as a translator and the data model object corresponding to the result set is the production level data schema in a production mode workflow  and executed against data stored in the data repository clearly shows a computing environment;
translate the data model algorithm from a development state to a production ready state [0020] generating transactions that may be associated with a data model object and/or data model”) [0042] a data modeling application to produce a report using search objects that may be part of, or associated with the data model., where the produce a report is the production ready state [0042], [0072], [0076] [0117]  because a search object may be defined to include its own fields that may be employed to produce, format, and/or display portions of the data model objects that may be included 
Neels does not specifically disclose develops data models for a clustered computing environments.  However, in an analogous art Bisgaard-Bohr (US 20020077790) discloses the above limitation (Bisgaard-Bohr (Abstract, [0015] [0030]  [0031] [0043] a data model generated by the data mining system 100 and an algorithm performed by the data mining system 100 to create the data model….to create the data model by aggregating the transactional data for cluster analysis. [0056] each cluster, being returned from the data model 200 maintained by the Analysis Server 122 to the Analysis Client [0062]. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Bisgaard-Bohr with the method of Neels  The modification would  be obvious because clustering provides broad opportunities for analysis and business improvement. Of primary importance in all these analyses is the economic impact of the customer segment [0032].
Neither Neels (US 20170139983) nor    Bisgaard-Bohr  specifically disclose comparing the data schema with the production level data schema for at least one node in the computing environment.  However, in an analogous art Seetharaman (US 20180067732) discloses the above limitation.  Seetharaman [0040] [0041] [0069] where the target dataset or entity is the production level data schema because the target dataset or entity or vice versa to produce an output data prepared in a forma or organization (project) for use with one or more HUBs  where the HUBS including one or more schemas [0072] “HUB including one or more schemas”). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Seetharaman into the method of Bisgaard-Bohr with the method of Neels.  The modification would be obvious because one of the ordinary skill in the art would be motivated to design, create monitor and manage the dataflow application efficiently [0155].

As per claim 3 the rejection of claim 1 is incorporated and further Neels disclose wherein the interpreter determines the use type by determining an interface type associated with an identified attribute [0043] [0060] [0062] [0063] [0064] [0065] [0066] [0089] [0094]. 
As per claim 4  the rejection of claim 1 is incorporated and further Neels disclose wherein each attribute and type define a column name and data type and schema [0164] [0183] [0185] [0197] [0014] [0041] [0087] [0088] [0153] language of claims 16 and 17. The column in  a data schema is discloses by Seetharaman ([0088],[0412]. The modification would be obvious because one of the ordinary skill in the art would be motivated to provide a method for preparation, transformation, model training or scoring operations efficiently [0088].
As per claim 5 the rejection of claim 1 is incorporated and further Seetharaman discloses: the translator configured to compare column heading types of the data schema and the production level data schema to determine validity of the data schema (Seetharaman [0040] [0069] [0072] [0079] where attribute level mapping is the column level mapping[ [0314] 0088 with attributes. such as, for example, a column in a table; and a data type, such as, for example, string or integer. In accordance with an embodiment, the system supports a schema. [0302] [0339] [0333] more exact mapping. a column mapping model 718 is used to further evaluate similarity of source attribute with target attribute). The modification would be obvious because one of the ordinary skill in the art would be motivated to provide a method for preparation, transformation, model training or scoring operations efficiently [0088].

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Bisgaard-Bohr with the method of Neels  The modification would  be obvious because clustering provides broad opportunities for analysis and business improvement. Of primary importance in all these analyses is the economic impact of the customer segment [0032].
As per claim 7  the rejection of claim1 is incorporated and further Neels discloses wherein the data model algorithm is a Python.TM.(Neels [0086] [0222]).
Neels does not specifically disclose PYTHON notebook.  However, it is common knowledge in the art to implement the algorithm in PYTHON notebook.  The modification would be obvious because one of the ordinary skill in the art would be motivated to invoke the interactive, visual interface from this programming language. 
To support the common knowledge the prior art Low (US 20160018962) has been cited in the 892 (paper # 09/10/2021).

Claims 14-20 are the computer readable storage medium claims corresponding to the device claims 1-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-7 above. 
Conclusion
10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Bourhani (US 20170316114) discloses Abstract, A distributed computing design system facilitates the creation and deployment of complex data and mathematical models.
0012] The computing cluster 116 may be a distributed computing cluster such as an Apache Spark computing engine, an R computing engine, Apache Mesos computing engine, an Amazon Web Services Elastic Map Reduce (AWS EMR) computing engine, an Apache Yarn computing engine, an Apache Hadoop computing engine, or any other distributed computing engine that may provide computing power such as processing power and memory space, as well as processing functions to implement different data model features involved in data analytics and modeling. The computing cluster 116 may provide different nodes 124, 126, 128 representing computational resources within the computing cluster 116 with which users may instantiate, reference, and apply data models to perform analytical functions on datasets including live data streams.

McShane (US 20170262769) discloses  In some implementations, the in-database modeling approach provides delegation of the data intensive steps of the predictive modeling process to the underlying data platform, such as an Apache Hadoop cluster and/or a database. The data intensive steps are primarily the steps that require full training dataset data transfer.


Ayala (US 20120116743) discloses  A fourth aspect of the present invention provides a method for deploying a system for adaptive statistical modeling within a clustered computing environment, comprising: obtain performance data from a set of operating devices receiving a workload within the clustered computing environment; develop a set of statistical models from the performance data obtained from the set of operating devices; analyze each of the set of statistical models to determine a computation time and an accuracy for running the workload.

Title: Trajectory clustering with mixtures of regression models, author: S Gaffney; published on 1999.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-3696. The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 4:00 P.M (E.T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196